DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a cell comprising an electrode assembly comprising a first electrode sheet having a first surface coated with a first active material layer and a second surface opposite to the first surface, the second surface having a first region uncoated with the first active material layer as a first uncoated region, and a packaging bag comprising a first body electrically connected with the first uncoated region via a first conductive binder layer.
Park et al. (US 2017/0288182 A1) is considered to be the closest relevant prior art to independent claims 1, 18, and 20.  Park et al. discloses most of the claim limitations as set forth previously (see OA dated 12/07/2020).  
However, Park et al. does not disclose, teach, fairly suggest, nor render obvious the recited first body of a packaging bag being electrically connected with a first uncoated region (of a current collector) via a first conductive binder.  To the contrary, Park et al. explicitly discloses that the packaging bag is electrically insulated from current collectors via an insulation tape for protecting against unnecessary or unintended short circuits between the electrode tabs, i.e. current collectors, and the case ([0051]).  Accordingly, the skilled artisan would not appear to be directed towards making such an electrical connection because doing so would reasonably allow for unintended short circuits, as suggested by Park et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        03/13/2021